UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6973



NICHOLAS WARNER JONES,

                                              Plaintiff - Appellant,

          versus


R. TANNER, Lieutenant, C.O., IV; KEVIN K.
SMITH, Captain; S. GAITHER, Each above Mary-
land State Division of Correction Officer is
sued in his official capacity and individual
capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
688-L)


Submitted:   November 23, 1999             Decided:   January 7, 2000


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones sought a temporary restraining order

asking that his March 1999 disciplinary conviction for fighting

with another prisoner be reversed and that he be transferred to a

facility in another jurisdiction.    He now appeals the district

court’s denial of his motion.

     To the extent that Jones appeals from the court’s denial of a

temporary restraining order, that order is not appealable.     See

Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

To the extent that Jones appeals the denial of injunctive relief,

we have reviewed the record and the district court’s opinion deny-

ing preliminary injunctive relief and find no abuse of discretion.

See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802,

812-13 (4th Cir. 1991).   Accordingly, we affirm the denial of in-

junctive relief on the reasoning of the district court.   See Jones

v. Tanner, No. CA-99-688-L (D. Md. July 15, 1999).*    We dispense

with oral argument because the facts and legal contentions are




       *
         Although the district court’s is marked as “filed” on
July 13, 1999, the district court’s records show that it was
entered on the docket sheet on July 15, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the judgment or order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                           AFFIRMED IN PART AND DISMISSED IN PART




                                3